Citation Nr: 1033224	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  06-31 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increase in the 20 percent evaluation currently 
assigned for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The Veteran had active service from December 1967 to October 
1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 decision by the RO which, in part, 
denied an increased rating for diabetes mellitus.  


FINDING OF FACT

The Veteran's diabetes is manifested by insulin dependence and a 
restricted diet, but does not require regulation of activities; 
there are no episodes of ketoacidosis or hypoglycemic reactions 
requiring hospitalization or twice a month visits to a diabetic 
care provider, or any additional complications or disability not 
already compensated by VA.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 20 percent 
for diabetes mellitus are not met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.3, 4.7, 
4.119, Part 4, including Diagnostic Code 7913 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159 (2009); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must include notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if there is a favorable disposition of the 
claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the Veteran's claim, a letter 
dated in June 2005, fully satisfied the duty to notify provisions 
of VCAA.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

With respect to the duty to assist in this case, the Veteran's 
service treatment records and all VA and private medical records 
have been obtained and associated with the claims file.  The 
Veteran also was examined during the appeal period.  Based on a 
review of the claims file, the Board finds that there is no 
indication in the record that any additional evidence relevant to 
the issue to be decided herein is available and not part of the 
claims file.  See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007).  

Increased Ratings-In General

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The 
percentage ratings in VA's Schedule for Rating Disabilities 
(Schedule) represent as far as can practicably be determined the 
average impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil occupations.  
38 C.F.R. § 4.1 (2009).  Although the present level of disability 
is of primary concern, staged ratings are also appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  

The Veteran is currently assigned a 20 percent evaluation for 
diabetes mellitus under Diagnostic Code (DC) 7913, which provides 
for a 100 percent evaluation when diabetes requires more than one 
daily injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year or 
weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  A 60 percent 
evaluation requires insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or twice 
a month visits to a diabetic care provider, plus complications 
that would not be compensable if separately evaluated.  A 40 
percent evaluation is assigned for diabetes requiring insulin, 
restricted diet, and regulation of activities.  A 20 percent 
rating is assigned with insulin and restricted diet, or; oral 
hypoglycemic agent and restricted diet, and a 10 percent 
evaluation when diabetes is manageable by restricted diet only.  
38 C.F.R. § 4.119 (2009).  

Complications of diabetes mellitus are to be evaluated separately 
unless they are part of the criteria used to support a 100 
percent evaluation.  Noncompensable complications are considered 
part of the diabetic process under DC 7913.  38 C.F.R. § 4.119, 
Note (1) (2009).  In this regard, it should be noted that the 
Veteran has been assigned separate evaluations for peripheral 
neuropathy of the upper and lower extremities, diabetic 
retinopathy, anxiety disorder, and impotence as secondary to the 
service-connected diabetes.  He has also been awarded special 
monthly compensation based on account of loss of use of a 
creative organ secondary to diabetes.  As the additional 
disabilities are not in appellate status, consideration of any 
signs or symptoms associated with these disabilities will not be 
considered in this appeal.  

In order to be entitled to the next higher evaluation of 40 
percent, the evidence must show that the Veteran's diabetes 
requires insulin, restricted diet, and regulation of activity.  
See Camacho v. Nicholson, 21 Vet. App. 360, 363-364 (2007).  
While the Veteran's condition does require insulin and a 
restricted diet, the evidence fails to establish that his 
activities are medically regulated because of diabetes.  Further, 
the medical reports of record do not reflect any treatment or 
hospitalization for ketoacidosis or episodes of hypoglycemic 
reactions.  A review of the medical reports of record, including 
an August 2005 VA diabetes examination do not show that his 
activities have been restricted, nor does the Veteran so contend.  
On the contrary, on VA psychiatric examination in July 2005, the 
Veteran acknowledged that he should be exercising more than he is 
because of his diabetes.  

In light of the discussion above, the Board finds that the 20 
percent evaluation assigned for the Veteran's diabetes mellitus 
accurately depicts the severity of the condition for the entirety 
of the rating period on appeal, and there is no basis for higher 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Finally, if an exceptional case arises where ratings based on the 
statutory schedules are found to be inadequate, consideration of 
a higher evaluation on an "extra-schedular" basis will be 
considered.  38 C.F.R. § 3.321(b)(1).  

In this regard, there is no credible evidence that the 
manifestations of the Veteran's diabetes are unusual or 
exceptional as to demonstrate that the rating schedule is 
inadequate for determining the proper level of disability.  The 
Veteran has not required any periods of hospitalization for his 
diabetes, nor is there any objective evidence of marked 
interference with employment due solely to the service-connected 
disability.  In this case, the manifestations of the Veteran's 
diabetes are consistent with the schedular criteria, and there is 
no objective evidence that the manifestations of his disability 
are unusual or exceptional.  Therefore, the Board finds that the 
criteria for submission for an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See also Thun v. Peake, 22 
Vet. App. 111 (2008); Barringer v. Peake, 22 Vet. App. 242 
(2008).  


ORDER

An increased rating for diabetes mellitus is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


